Case: 17-10099      Document: 00514165671         Page: 1    Date Filed: 09/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-10099                                FILED
                                  Summary Calendar                      September 21, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LINDSEY EWING,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-56-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Lindsey Ewing raises
arguments that are foreclosed by United States v. Alcantar, 733 F.3d 143, 145-
46 (5th Cir. 2013), and United States v. Trejo, 610 F.3d 308, 312-13 (5th Cir.
2010). In Alcantar, we rejected the argument that Nat’l Fed’n of Indep. Bus.
v. Sebelius, 132 S. Ct. 2566 (2012), affected our prior jurisprudence rejecting
challenges to the constitutionality of 18 U.S.C. § 922(g)(1). Alcantar, 733 F.3d


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10099    Document: 00514165671    Page: 2   Date Filed: 09/21/2017


                                No. 17-10099

at 146. In Trejo, we applied the plain error standard to a factual sufficiency
claim that was raised for the first time in this court. Trejo, 610 F.3d at 313.
Accordingly, the Government’s motion for summary affirmance is GRANTED,
its alternative motion for extension of time is DENIED, and the judgment is
AFFIRMED.




                                      2